EX. 99.1 Hub Group, Inc. Reports Record Third Quarter 2015 Earnings OAK BROOK, IL, October 28, 2015, Hub Group, Inc. (NASDAQ: HUBG) today announced financial results for the quarter ended September 30, 2015. Hub Group reported net income of $19.8 million for the third quarter ended September 30, 2015 compared to $4.5 million in the third quarter of 2014.Hub Group’s diluted earnings per share was $0.55 for the third quarter of 2015 compared to earnings per share of $0.12 in third quarter of 2014.Excluding the effect of one-time costs, non-GAAP earnings per share was $0.49 for the third quarter of 2014 (see table below). Hub Group’s revenue decreased 1% to $900 million.The revenue decline related primarily to lower fuel revenue. The Hub segment’s revenue decreased 2% to $681 million.Third quarter intermodal revenue decreased 0.2% to $460 million.Truck brokerage revenue was flat at $84 million this quarter.Third quarter Unyson Logistics revenue decreased 7% to $137 million. The Mode segment’s revenue decreased 2% to $239 million.Operating income was $7.2 million, an increase of 2% compared to the prior year period. Hub Group ended the quarter with $184 million in cash. CONFERENCE CALL Hub will hold a conference call at 5:00 p.m. Eastern Time on Wednesday, October 28, 2015 to discuss its third quarter results. Hosting the conference call will be Dave Yeager, Chairman and Chief Executive Officer.Also participating on the call will be Don Maltby, President and Chief Operating Officer, and Terri Pizzuto, Executive Vice-President and Chief Financial Officer.
